Title: From George Washington to Brigadier General Alexander McDougall, 20 May 1777
From: Washington, George
To: McDougall, Alexander



Dr Sir
Morristown May 20th 1777.

I this day received your favor of the 19th.
General putnam being thus far in his way to peeks Kills, and fully instructed upon most of the matters contained in your Letter, makes it unnecessary for me, to answer it so particularly, as I otherwise

should have done; and as I wish to refer you to those instructions for my Sentiments & Ideas upon the Subjects of it.
I shall observe However, that the conclusions formed by yourself and the Gentlemen lately with you, respecting the defence of the passes through the Highlands & the Fortifications, I doubt not are just & right, as you had an Opportunity of deciding upon the matter from your own view & examination.
I perfectly agree with you in the necessity of disciplining the Troops, and I wish no Opportunity to be omitted when it can be done.
The security of the River being so importantly interesting & the Frigates and Gondolas so material for the purpose, they must be manned out of the Army, till other Seamen can be procured, and at an advanced pay, if necessary.
From General Clinton’s sketch of the Country and the observations contain’d in his Letter, it appears, Congress were under a mistake respecting the distance at which the provision Magazines should be placed from the River. I am equally ignorant and therefore, shall wholy confide in Genl Clinton’s Opinion, where they should be established.
That the Bay Troops are so much distressed for Cloathing, is a matter of Surprize and wonder. The imports have been althogether in the Eastern States & I had no doubt, but they were well provided, till your Letter some days ago advised me otherwise, and to which I wrote you an Answer. I would have you enquire of the Quarter Masters and Officers, if their Cloaths are gone to the Northward: If they are, they should be ordered to take the earliest steps to obtain and bring them down. If they are not, I shall direct the Cloathier Genl to adopt the most expeditious method to cloath them, after receiving your Answer.
persuaded that the Enemy will never make a Capital attempt upon Connecticut, and convinced, if we do not collect our Troops to a point, we must be ruined, I have wrote repeatedly for the Regiments to be sent on, & now send my Orders again.
If it should be necessary to bring Troops from peeks Kills to Jersey, their Tents should come. These should be a constant appendage and they should never move without them.
Your publishing the Orders you transmitted, was judicious & proper, and the expence incurred in the Work, should be defrayed by the public.
Before the receipt of your Letter I had thought of adopting measures to bring the Surgeons to their Regiments, where they were appointed & of inducing Others to offer their service. I shall require their attendance by an Advertizement in the papers.
I doubt not but the Enemy avail themselves of every thing that can promote their Schemes in the smallest degree. If on consideration, I

can devise any mode by which Genl How’s proclamation can be counteracted with probable Success, I will adopt it. I am Dr Sir with great esteem Yr most Obedt Servt

Go: Washington

